Citation Nr: 1701625	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  12-04 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction, including as secondary to the service-connected diabetes mellitus or coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1964 until February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the August 2016 Board hearing the Veteran testified that he had an upcoming appointment at a VA facility in October 2016.  The Board held the record open to obtain these records.  Unfortunately, these records are not associated with the claims file.  The most recent records associated with the file are from April 2016.  Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the Board finds another medical opinion is necessary.  

The Veteran submitted a November 2007 statement that suggested the Veteran's records from 1994 indicated "glucose intolerance or early diabetes." 

The VA examiner in August 2011 opined that the erectile dysfunction was less likely than not related to service or the service-connected diabetes.  The examiner explained that the diabetes was not diagnosed until 2005 and while the Veteran had earlier blood sugar readings that were above normal these did not diagnose diabetes.  The examiner further noted that the claim of erectile dysfunction being related to prediabetes was not compatible with medical knowledge as there was no condition of prediabetes.  The examiner indicated the Veteran had significant vascular disease many years prior to the diagnosis of diabetes or erectile dysfunction and that because erectile dysfunction is primarily a vascular disorder it was more likely the same mechanism causing his other vascular issues was the root cause of the erectile dysfunction.  The examiner did not provide an opinion as to whether the erectile dysfunction may have been aggravated by the service-connected diabetes.

The Veteran's claims file was reviewed by another VA examiner in June 2016.  The examiner opined that the erectile dysfunction was less likely than not caused by the service-connected coronary artery disease as "there is no relation between CAD and the claimed condition."  The examiner noted they are "comorbid, separate and independent of each other.  They may be present alone or together. There is no nexus or link between them."  No further rationale was provided and no opinion was provided as to the question of whether the erectile dysfunction may have been aggravated by the service-connected CAD.  

Given the conflicting evidence and lack of rationale further opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after April 2016.

2.  After any records requested above are obtained, send the file to an appropriate examiner for an opinion as to the nature and etiology of the erectile dysfunction.  All indicated tests and studies should be accomplished and the findings then reported in detail.  After review of the file the examiner should provide opinions as to the following:

a) whether it is as likely as not (i.e., probability of 50 percent or more) that the erectile dysfunction had its onset during active service

b) whether it is as likely as not (i.e., probability of 50 percent or more) that the erectile dysfunction was caused by the service-connected diabetes and associated peripheral neuropathy of the lower extremities? The examiner should comment on the November 2007 private record suggesting glucose intolerance or early diabetes.

c) whether it is as likely as not (i.e., probability of 50 percent or more) that the erectile dysfunction was aggravated by the service-connected diabetes and associated peripheral neuropathy of the lower extremities?

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

d) whether it is as likely as not (i.e., probability of 50 percent or more) that the erectile dysfunction was caused by the service-connected coronary artery disease?

e) whether it is as likely as not (i.e., probability of 50 percent or more) that the erectile dysfunction was aggravated by the service-connected coronary artery disease?

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

A rationale for all opinions should be provided

3. After completing the above and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his agent should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

